Spence, J.,
delivered the opinion of this court.
It is a general rule of evidence, that the acts and admissions of a party on the record, are evidence, although he be but a trustee for another. Mr. Starkie, in his work on evidence, volume 2, page 22, says : “Such admissions are always evidence.” We think this language lays down the rule too broadly; it, in fact, makes the rule a universal one, and without an exception.
That the admissions and declarations made by one, in relation to a subject matter in which the party making such admissions or declarations, has an interest at the time they are made, are evidence, is settled law; for it finds application in almost every trial in the county courts by a jury.
The exception in this case, states, that the declarations of the defendant, given in evidence in this cause, (to which the defendant excepted,) were made by her before letters of administration were granted to her. They were not only destitute of the essential requisite, to wit, interest in the subject matter to which they related at the time they were made; but they were to affect the legal rights of others, namely, creditors and distributees. It was decided in Pocock vs. Billing, 2 Bing., 269, that the declarations of one who has been the holder of a bill of exchange, cannot be received in evidence, unless they were made while the party had the possession of the bill.
The case of Plant vs. McEwen, 4 Conn. R., 544, entirely covers this case, and we assent to the law therein laid down. In that case, a suit was brought against an executor on his probate bond, it was held, that his declarations and acts, made and performed before he was executor, were inadmissible against him, as the judgment would affect heirs and creditors; in relation to whom the executor was a stranger.
JUDGMENT REVERSED AND PROCEDENDO ORDERED.